DETAILED ACTION
Status
This communication is in response to the application filed on 26 May 2020. Claims 1-17 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 July 2020 was filed after the mailing date of the application on 26 May 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The 2019 Revised Patent Subject Matter Eligibility Guidance is referred to herein as the “2019 PEG” and includes the “October 2019 Update: Subject Matter Eligibility” to the 2019 PEG, which is referred to herein as the “October 2019 Update” when or if referred to separately.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 recites “A non-transitory computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor, causes the processor to implement the method of claim 1”. Since claim 17 refers to claim 1, it is considered to be dependent on claim 1 (See MPEP §§ 608.01(n)(I) and 608.01(n)(II). However, where claim 1 requires actually performing the method steps, it is unclear whether claim 17 requires the performing of the 
For purposes of examination, the Examiner is interpreting claim 17 as only requiring the storage medium with the program stored thereon, and not the performing of the method steps.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-8 and 17), apparatus (claims 9-16), and possibly a non-transitory computer-readable medium (claim 17), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, claim 1 recites a method for optimizing an Advertisement Click-Through Rate (Ad CTR) estimation model, comprising: calculating a direction vector and a step vector based on data in a training set, wherein both of the direction vector and the step vector are associated 
Claim 9 is parallel to claim 1, reciting “An apparatus for optimizing an Ad CTR estimation model, comprising: one or more processors; and a memory for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to” perform the same activities as at claim 1. Claim 17 is recited as depending from claim 1 (see the § 112 rejection above), but even if considered as though independent, claim 17 recites “A non-transitory computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor, causes the processor to implement the method of claim 1”. Therefore, claims 9 and 17 are encompassed by the same abstract idea.
Dependent claims 2-8 and 10-16 merely claim the specific formulas, equations, or mathematical relationships being performed and are therefore also encompassed by the abstract idea. Dependent claim 17 is analyzed as indicated above.

Mathematical concepts (e.g., relationships, formulas, equations, and/or calculations) since the claims literally merely claim the calculations being performed (see the October 2019 Update, § II.A.iii., “Mathematical Calculations” at p. 4, and MPEP § 2106.04(a)(2)(I)(C), listing several examples of highly similar precedent) and the mathematical relationships specifically (see the October 2019 Update, § II.A.i., “Mathematical Relationships” at pp. 3-4, and MPEP § 2106.04(a)(2)(I)(A), listing several examples of highly similar precedent).
Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …) since the calculations and formulas are specifically in relation to calculating advertising, marketing, and/or sales activity – in the form of estimating advertisement click-through rate(s).
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not an apparatus comprising one or more processors and a memory for storing one or more programs, wherein the one or more programs are executed by the one or more processors, a non-transitory computer-readable storage medium, in which a computer program is stored, and perhaps that advertisement click-through rate (ad CTR) data is being used. However, even though the data being used for the analysis (parameter, direction, and step vectors of/for the model) is implicitly from a computer, this is merely – at best – a designation of the particular data, which is generally included in the abstract idea and/or considered a field of use for the abstract idea (see, e.g., MPEP § 2106.05(g) indicating “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display” as insignificant, citing to Electric Power Group, LLC v. Alstom S.A., and MPEP § 2106.05(h) in general, but also citing to Electric Power Group). The use of an apparatus comprising a processor and memory and/or the use of a non-transitory computer-readable medium to cause a computer to perform the activities is merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
   These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated above, the additional elements are merely applying the abstract idea via a computer and/or insignificant as a field of use or use of particular data. There are not any additional elements to consider with regard to well-understood, routine, conventional (“WURC”) computer functions.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic 
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, merely specify particular mathematical relationships, and therefore only limit the application of the idea, and not add significantly more than the idea – they are encompassed by the abstract idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Allowable Subject Matter
Claims 1-17 are indicated as allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s claims indicate optimizing an ad CTR estimation model by calculating a direction vector and step vector as associated with a first parameter vector, in combination with a second parameter vector, so as to update the first parameter vector by using the optimized second parameter vector.
Although vectors and vector analysis is known (see, e.g., Rasmus et al., Vectors, Lesson 5, Vectors and Straight Lines, dated 2008, downloaded 5 May 2021 from the Archive.org Wayback Machine at https://web.archive.org/web/20180423173552/http://www.rasmus.is/uk/t/F/Su58k05.htm, indicating availability by at least 23 April 2018) and it is known to apply such analysis to advertising (see, e.g. Wilkinson et al. (U.S. Patent Application Publication No. 2018/0174188, hereinafter Wilkinson), the Examiner does not find art that relates to using both direction and step vectors as associated with a parameter vector as claimed.
Therefore, the claims are indicated as allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/     Primary Examiner, Art Unit 3622